DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-11, 13-18 and 20-22 are allowed.
The following is an examiner’s statement of reasons for allowance:  
the prior art of record fails to teach or suggest: while playing back a given media item of the one or more media items, receiving, from the computing device over the WAN, (i) audio content recorded by a network microphone device of the second media playback system at a particular time during the first playback session and (ii) an indication of a given playback position in the given media item corresponding to the particular time, and playing back the audio content at the given playback position in the given media item as recited in the claims.
The closest prior art of record is Schupak et al., US 9442626 B2. Schupak teaches a playback session between a first and second media playback device. Schupak teaches receiving audio content recorded by a microphone device of a media playback system, at a particular time and added to a position in the queue; and playing back the audio content at the particular playback position. Schupak does not specifically teach sharing the audio track or mixed track during a first playback session between first and second media playback systems. Schupak also does not teach the playback of the recorded audio is during a playback session from “a given 
The first newly discover prior art reference is Cohen et al., US 20090164902 A1. Cohen teaches “in the online social network, an audio track can be provided by (e.g., recorded by) a recording user.  A mixed track can be generated from mixing the audio track with another audio track that is provided by the recording user or another user also through the online social network.” Cohen does not specifically teach sharing the audio track or mixed track during a first playback session between first and second media playback systems. Cohen also does not teach the playback of the recorded audio is “at a given playback position in the given media item corresponding to a particular time of the recording as recited in the claims.
The second newly discovered prior art reference is De Angelis et al., US 10423382 B1. De Angelis teaches each audio device participating in the teleconference may have a local agent installed which records speech of a local user only during the teleconference. The central host server may receive the local audio files which include timing information and generate a combined audio playback order for the group teleconference based on the timing information. De Angelis does not specifically teach sharing the audio track or mixed track during a first playback session between first and second media playback systems. De Angelis also does not teach the playback of the recorded audio is “at a given playback position in the given media item corresponding to a particular time of the recording as recited in the claims.




Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICE L WINDER whose telephone number is (571)272-3935. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Patrice L Winder/Primary Examiner, Art Unit 2452